                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

               Plaintiff,

 v.                                                     Case No. 18-CR-130

 BRET NAGGS, MARK WOGSLAND, and
 PETER ARMBRUSTER,

               Defendants.


      DEFENDANT MARK WOGSLAND’S MOTION FOR BILL OF PARTICULARS

        Defendant Mark Wogsland, by his undersigned counsel, hereby moves for a bill of

 particulars pursuant to Federal Rule of Criminal Procedure 7(f). In support of the motion, Mr.

 Wogsland adopts and incorporates the Memorandum of Law submitted by co-defendant Peter

 Armbruster on October 18, 2019.

        Respectfully submitted this 18th day of October, 2019.

                                                 Respectfully submitted,

                                                 MARK WOGSLAND

                                                 By:     s/ Ryan S. Hedges
                                                        One of His Attorneys

Ryan S. Hedges – IL Bar # 6284872
Junaid A. Zubairi – IL Bar # 6278783
Jonathon P. Reinisch – IL Bar # 6317528
Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
T: +1 312 609 7500
rhedges@vedderprice.com

Dated: October 18, 2019
                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing motion was served on all attorneys of record

in the above captioned case via the CM/ECF electronic filing system on October 18, 2019.


                                                          /s/ Ryan S. Hedges
                                                          Ryan S. Hedges
